DETAILED ACTION
This action is in response to the application filed on March 1, 2018. Claims 1-20 are pending and have been considered. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/31/2019, 8/23/2019, 11/04/2019, and 12/03/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 4, 9, 11, 12, 15, 17 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding claim 1,
Step 1 Analysis: Claim 1 is directed to a process, which falls within one of the four statutory categories. 
Step 2A Prong 1 Analysis: Claim 1 recites, in part, extracting information from the source data to generate a sequence of extracted information, processing the 
Step 2A Prong 2 Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – “recurrent neural network”, “machine learning algorithm”, and “the recurrent neural network including an input, output, and first set of parameters”. These elements that are recited are only generally linked to the judicial exception. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim further recites: receiving source data having a first variable length. Receiving data is an insignificant extra solution activity and thus the judicial exception is not integrated into a practical application. The claim as a whole is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of utilizing a recurrent neural network, machine learning algorithm, and an input, output and a first set of parameters to perform the steps of the claimed process amount to no more than generally linking the elements to the judicial exception. Additionally, the limitation of receiving source data having a first variable length is well-

Regarding claim 3, the rejection of claim 1 is further incorporated, and further, the claim recites: wherein extracting information from the source data comprises executing at least one of a convolution operation, a Shannon Entropy operation, a statistical operation, a wavelet transformation operation, a Fourier transformation operation, a compression operation, a disassembling operation, or a tokenization operation. This claim recites additional mathematical steps in addition to the mathematical concepts identified in the rejection of claim 1, thus recites a judicial exception. 
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 

Regarding claim 4, the rejection of claim 1 is further incorporated, and further, the claim recites: wherein the recurrent neural network includes one or more recurrent 
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 

Regarding claim 9,
Step 1 Analysis: Claim 9 is directed to a process, which falls within one of the four statutory categories. 
Step 2A Prong 1 Analysis: Claim 9 recites, in part, extracting information from the source data to generate a sequence of extracted information, processing the sequence of extracted information to generate an embedding of the source data, and configured by adjusting the first set of parameters. These limitations, as drafted, are processes that under broadest reasonable interpretation, covers the recitation of mathematical relationships which falls within the “Mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – “recurrent neural network”, “machine learning algorithm”, “the recurrent neural network including an input, output, and first set of parameters”, “one or more processors” and “non-transitory computer readable storage medium”. These elements that are recited are only generally linked to the judicial exception. The – “one or more processors” and “non-transitory computer readable storage medium” are recited at a high-level of generality 
The claim further recites: receiving source data having a first variable length. Receiving data is an insignificant extra solution activity and thus the judicial exception is not integrated into a practical application. The claim as a whole is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of utilizing a recurrent neural network, machine learning algorithm, and an input, output and a first set of parameters to perform the steps of the claimed process amount to no more than generally linking the elements to the judicial exception. The one or more processors and non-transitory computer readable storage medium utilized to perform the claimed process amount to no more than mere instructions to apply an exception using a generic computer component. Additionally, the limitation of receiving source data having a first variable length is well-understood, routine, and conventional, as evidenced by Tobiyama (Malware Detection with Deep Neural Network Using Process Behavior, pg. 581, left column, ¶2). This limitation therefore remain insignificant extra-solution activity even upon reconsideration, and does not amount to significantly more. Even when considered in combination, these additional elements are 

Regarding claim 11, the rejection of claim 9 is further incorporated, and further, the claim recites: wherein extracting information from the source data comprises executing at least one of a convolution operation, a Shannon Entropy operation, a statistical operation, a wavelet transformation operation, a Fourier transformation operation, a compression operation, a disassembling operation, or a tokenization operation. This claim recites additional mathematical steps in addition to the mathematical concepts identified in the rejection of claim 9, thus recites a judicial exception. 
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 

Regarding claim 12, the rejection of claim 9 is further incorporated, and further, the claim recites: wherein the recurrent neural network includes one or more recurrent neural network layers. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 9 above. 
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 
claim 15,
Step 1 Analysis: Claim 15 is directed to a process, which falls within one of the four statutory categories. 
Step 2A Prong 1 Analysis: Claim 15 recites, in part, extracting information from contiguous sections of source data to generate a sequence of extracted information, processing the sequence of extracted information to generate an embedding of the source data, and configured by adjusting the first set of parameters. These limitations, as drafted, are processes that under broadest reasonable interpretation, covers the recitation of mathematical relationships which falls within the “Mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – “recurrent neural network”, “machine learning algorithm”, “the recurrent neural network including an input, output, and first set of parameters”, “one or more processors” and “memory”. These elements that are recited are only generally linked to the judicial exception. The – “one or more processors” and “memory” are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of generating an index) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim further recites: receiving source data having a first variable length. Receiving data is an insignificant extra solution activity and thus the judicial exception is 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of utilizing a recurrent neural network, machine learning algorithm, and an input, output and a first set of parameters to perform the steps of the claimed process amount to no more than generally linking the elements to the judicial exception. The one or more processors and memory utilized to perform the claimed process amount to no more than mere instructions to apply an exception using a generic computer component. Additionally, the limitation of receiving source data having a first variable length is well-understood, routine, and conventional, as evidenced by Tobiyama (Malware Detection with Deep Neural Network Using Process Behavior, pg. 581, left column, ¶2). This limitation therefore remain insignificant extra-solution activity even upon reconsideration, and does not amount to significantly more. Even when considered in combination, these additional elements are only generally linked to the exception, mere instructions to apply the exception using a generic computer component, and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible. 

Regarding claim 17, the rejection of claim 15 is further incorporated, and further, the claim recites: wherein extracting information from the contiguous sections of source data comprises executing at least one of a convolution operation, a Shannon Entropy 
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 

Regarding claim 18, the rejection of claim 15 is further incorporated, and further, the claim recites: wherein the recurrent neural network includes one or more recurrent neural network layers. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 15 above. 
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible. 

Claims 2, 5-8, 10, 13, 14, 16, 19, and 20 recite additional elements or steps that amount to a practical application of the abstract idea or significantly more than the exception and would be eligible if incorporated into the respective parent independent claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 9, 11, 12, 15, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tobiyama et al. (Malware Detection with Deep Neural Network Using Process Behavior, hereinafter "Tobiyama").

Regarding claim 1, Tobiyama discloses A method for embedding variable length source data by a processor, the method comprising: 
receiving source data having a first variable length (“In the RNN training phase, we used 44 malware process logs and 39 benign logs for training. We selected those files so that the total Operation length in files of malware and benign classes become almost same. Types of the Operation appeared in all files were 81.” [pg. 581, left column, ¶2; Log files selected for training with an operation length would correspond to a first variable length.]); 
extracting information from the source data to generate a sequence of extracted information having a second variable length, the second variable length based on the first variable length (“To generate a feature image, we first convert the Operations in the log file to 1-hot vectors same as Section III-C and input them to RNN sequentially. Let L be the length of Operations recorded in the log file. We extract the value of 3rd hidden layer h3 for every input and obtain series of feature vector {                        
                            
                                
                                    h
                                
                                
                                    1
                                
                                
                                    3
                                
                            
                             
                        
                    ,                        
                            
                                
                                    h
                                
                                
                                    2
                                
                                
                                    3
                                
                            
                        
                    ,...,                        
                            
                                
                                    h
                                
                                
                                    L
                                
                                
                                    3
                                
                            
                        
                    }.” [pg. 579-580, § D. Feature Extraction and Imaging, ¶2, lines 1-6; Tobiyama discloses converting the log files to 1-hot vectors that would correspond to a sequence of extracted information having a second variable length. (note: L would be based off the first variable length)]);
and processing the sequence of extracted information with a recurrent neural network to generate an embedding of the source data (“To generate a feature image, we first convert the Operations in the log file to 1-hot vectors same as Section III-C and input them to RNN sequentially. Let L be the length of Operations recorded in the log file. We extract the value of 3rd hidden layer h3 for every input and obtain series of feature vector {                        
                            
                                
                                    h
                                
                                
                                    1
                                
                                
                                    3
                                
                            
                             
                        
                    ,                        
                            
                                
                                    h
                                
                                
                                    2
                                
                                
                                    3
                                
                            
                        
                    ,...,                        
                            
                                
                                    h
                                
                                
                                    L
                                
                                
                                    3
                                
                            
                        
                    }. We designed feature classifier (Section III-E) to accept fixed size images so that we need to convert these series of vector to fixed length one because the length of Operations differs between log files.” [pg. 579-580, § D. Feature Extraction and Imaging, ¶2; note: embedding a source data would correspond to a fixed length representation of the extracted log files.]), the recurrent neural network including an input, an output, and a first set of (“Based on the Operations, we construct behavioral language model. We use RNN with LSTM units for the model. The RNN consists of an input layer x, a normal hidden layer h1, two LSTM layers h2 and h3, and an output layer y.” note: See Table II for a first set of parameters. [pg. 579, § C. Training RNN, ¶1]);
wherein the recurrent neural network is configured by adjusting the first set of parameters of the recurrent neural network based, at least in part, on a machine learning algorithm (“The RNN is trained by repeatedly using log files. First, we choose one log file and convert Operations = {OP1,OP2,...,OPL } to 1-hot vectors = {x1,x2,...,xL }. Each 1-hot vector xt is sequentially inputted to the RNN and it outputs prediction yt . Then we calculate loss function by comparing yt with correct answer xt+1. After input T Operations, weights are updated by backpropagation.” [pg. 579, § C. Training RNN; a machine learning algorithm is implicit for training a RNN.).

Regarding claim 3, Tobiyama discloses the method of claim 1, wherein extracting information from the source data comprises executing at least one of a convolution operation, a Shannon Entropy operation, a statistical operation, a wavelet transformation operation, a Fourier transformation operation, a compression operation, a disassembling operation, or a tokenization operation (“In the convolution layer, features are extracted by convoluting filter to inputs.” [pg. 578. B. Deep Neural Network, ¶3; note: this corresponds to a convolution operation]).

claim 4, Tobiyama discloses the method of claim 1, wherein the recurrent neural network includes one or more recurrent neural network layers (“We use RNN with LSTM units for the model. The RNN consists of an input layer x, a normal hidden layer h1, two LSTM layers h2 and h3, and an output layer y.” [pg. 579, § C. Training RNN, ¶1]).

	Regarding claim 9, Tobiyama discloses A system for embedding variable length source data by a processor, the system comprising:
one or more processors; and
at least one non-transitory computer readable storage medium having instructions therein, which, when executed by the one or more processors, cause the one or more processors to perform actions comprising (“In this paper, we propose a new malware process detection method using process behavior to detect whether a terminal is infected or not. Our proposal uses two types of Deep Neural Network (DNN) to adapt different characteristic of individual operation flows.” [pg. 577, §1 Introduction ¶3; The terminal implicitly teaches a processor and memory]):
receiving source data having a first variable length (“In the RNN training phase, we used 44 malware process logs and 39 benign logs for training. We selected those files so that the total Operation length in files of malware and benign classes become almost same. Types of the Operation appeared in all files were 81.” [pg. 581, left column, ¶2; Log files selected for training with an operation length would correspond to a first variable length.]); 
(“To generate a feature image, we first convert the Operations in the log file to 1-hot vectors same as Section III-C and input them to RNN sequentially. Let L be the length of Operations recorded in the log file. We extract the value of 3rd hidden layer h3 for every input and obtain series of feature vector {                        
                            
                                
                                    h
                                
                                
                                    1
                                
                                
                                    3
                                
                            
                             
                        
                    ,                        
                            
                                
                                    h
                                
                                
                                    2
                                
                                
                                    3
                                
                            
                        
                    ,...,                        
                            
                                
                                    h
                                
                                
                                    L
                                
                                
                                    3
                                
                            
                        
                    }.” [pg. 579-580, § D. Feature Extraction and Imaging, ¶2, lines 1-6; Tobiyama discloses converting the log files to 1-hot vectors that would correspond to a sequence of extracted information having a second variable length. (note: L would be based off the first variable length)]);
and processing the sequence of extracted information with a recurrent neural network to generate an embedding of the source data (“To generate a feature image, we first convert the Operations in the log file to 1-hot vectors same as Section III-C and input them to RNN sequentially. Let L be the length of Operations recorded in the log file. We extract the value of 3rd hidden layer h3 for every input and obtain series of feature vector {                        
                            
                                
                                    h
                                
                                
                                    1
                                
                                
                                    3
                                
                            
                             
                        
                    ,                        
                            
                                
                                    h
                                
                                
                                    2
                                
                                
                                    3
                                
                            
                        
                    ,...,                        
                            
                                
                                    h
                                
                                
                                    L
                                
                                
                                    3
                                
                            
                        
                    }. We designed feature classifier (Section III-E) to accept fixed size images so that we need to convert these series of vector to fixed length one because the length of Operations differs between log files.” [pg. 579-580, § D. Feature Extraction and Imaging, ¶2; note: embedding a source data would correspond to a fixed length representation of the extracted log files.]), the recurrent neural network including an input, an output, and a first set of parameters (“Based on the Operations, we construct behavioral language model. We use RNN with LSTM units for the model. The RNN consists of an input layer x, a normal hidden layer h1, two LSTM layers h2 and h3, and an output layer y.” note: See Table II for a first set of parameters. [pg. 579, § C. Training RNN, ¶1]);
wherein the recurrent neural network is configured by adjusting the first set of parameters of the recurrent neural network based, at least in part, on a machine learning algorithm (“The RNN is trained by repeatedly using log files. First, we choose one log file and convert Operations = {OP1,OP2,...,OPL } to 1-hot vectors = {x1,x2,...,xL }. Each 1-hot vector xt is sequentially inputted to the RNN and it outputs prediction yt . Then we calculate loss function by comparing yt with correct answer xt+1. After input T Operations, weights are updated by backpropagation.” [pg. 579, § C. Training RNN; a machine learning algorithm is implicit for training a RNN.).

Regarding claim 11, Tobiyama discloses the system of claim 9, wherein extracting information from the source data comprises executing at least one of a convolution operation, a Shannon Entropy operation, a statistical operation, a wavelet transformation operation, a Fourier transformation operation, a compression operation, a disassembling operation, or a tokenization operation (“In the convolution layer, features are extracted by convoluting filter to inputs.” [pg. 578. B. Deep Neural Network, ¶3; note: this corresponds to a convolution operation]).

Regarding claim 12, Tobiyama discloses the system of claim 9, wherein the recurrent neural network includes one or more recurrent neural network layers (“We use RNN with LSTM units for the model. The RNN consists of an input layer x, a normal hidden layer h1, two LSTM layers h2 and h3, and an output layer y.” [pg. 579, § C. Training RNN, ¶1]).

Regarding claim 15, Tobiyama discloses A system for embedding source data by a processor, the source data having a first variable length (“In the RNN training phase, we used 44 malware process logs and 39 benign logs for training. We selected those files so that the total Operation length in files of malware and benign classes become almost same. Types of the Operation appeared in all files were 81.” [pg. 581, left column, ¶2; Log files selected for training with an operation length would correspond to a first variable length.]), the system comprising:
one or more processors; 
a memory having instructions stored therein, which, when executed by the one or more processors, cause the one or more processor to perform actions comprising (“In this paper, we propose a new malware process detection method using process behavior to detect whether a terminal is infected or not. Our proposal uses two types of Deep Neural Network (DNN) to adapt different characteristic of individual operation flows.” [pg. 577, §1 Introduction ¶3; The terminal implicitly teaches a processor and memory]);
extracting information from contiguous sections of source data to generate a sequence of extracted information having a second variable length, the second variable length based on the first variable length (“To generate a feature image, we first convert the Operations in the log file to 1-hot vectors same as Section III-C and input them to RNN sequentially. Let L be the length of Operations recorded in the log file. We extract the value of 3rd hidden layer h3 for every input and obtain series of feature vector {                        
                            
                                
                                    h
                                
                                
                                    1
                                
                                
                                    3
                                
                            
                             
                        
                    ,                        
                            
                                
                                    h
                                
                                
                                    2
                                
                                
                                    3
                                
                            
                        
                    ,...,                        
                            
                                
                                    h
                                
                                
                                    L
                                
                                
                                    3
                                
                            
                        
                    }.” [pg. 579-580, § D. Feature Extraction and Imaging, ¶2, lines 1-6; Tobiyama discloses converting the log files to 1-hot vectors that would correspond to a sequence of extracted information having a second variable length. (note: L would be based off the first variable length)]);
processing the sequence of extracted information with a recurrent neural network to generate an embedding of the source data (“To generate a feature image, we first convert the Operations in the log file to 1-hot vectors same as Section III-C and input them to RNN sequentially. Let L be the length of Operations recorded in the log file. We extract the value of 3rd hidden layer h3 for every input and obtain series of feature vector {                        
                            
                                
                                    h
                                
                                
                                    1
                                
                                
                                    3
                                
                            
                             
                        
                    ,                        
                            
                                
                                    h
                                
                                
                                    2
                                
                                
                                    3
                                
                            
                        
                    ,...,                        
                            
                                
                                    h
                                
                                
                                    L
                                
                                
                                    3
                                
                            
                        
                    }. We designed feature classifier (Section III-E) to accept fixed size images so that we need to convert these series of vector to fixed length one because the length of Operations differs between log files.” [pg. 579-580, § D. Feature Extraction and Imaging, ¶2; note: embedding a source data would correspond to a fixed length representation of the extracted log files.]), the recurrent neural network including an input, an output, and a first set of parameters (“Based on the Operations, we construct behavioral language model. We use RNN with LSTM units for the model. The RNN consists of an input layer x, a normal hidden layer h1, two LSTM layers h2 and h3, and an output layer y.” note: See Table II for a first set of parameters. [pg. 579, § C. Training RNN, ¶1]); wherein the recurrent neural network is configured by adjusting the first set of parameters of the recurrent neural network based, at least in part, on a machine learning algorithm (“The RNN is trained by repeatedly using log files. First, we choose one log file and convert Operations = {OP1,OP2,...,OPL } to 1-hot vectors = {x1,x2,...,xL }. Each 1-hot vector xt is sequentially inputted to the RNN and it outputs prediction yt . Then we calculate loss function by comparing yt with correct answer xt+1. After input T Operations, weights are updated by backpropagation.” [pg. 579, § C. Training RNN; a machine learning algorithm is implicit for training a RNN.).

Regarding claim 17, Tobiyama discloses the system of claim 15, wherein extracting information from contiguous sections of source data comprises executing at least one of a convolution operation, a Shannon Entropy operation, a statistical operation, a wavelet transformation operation, a Fourier transformation operation, a compression operation, a disassembling operation, or a tokenization operation (“In the convolution layer, features are extracted by convoluting filter to inputs.” [pg. 578. B. Deep Neural Network, ¶3; note: this corresponds to a convolution operation]).

Regarding claim 18, Tobiyama discloses the system of claim 15, wherein the recurrent neural network includes one or more recurrent neural network layers (“We use RNN with LSTM units for the model. The RNN consists of an input layer x, a normal hidden layer h1, two LSTM layers h2 and h3, and an output layer y.” [pg. 579, § C. Training RNN, ¶1]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2, 5-8, 10, 13, 14, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tobiyama in view of Hardy et al. (DL4MD: A Deep Learning Framework for Intelligent Malware Detection, hereinafter "Hardy").

claim 2, Tobiyama teaches the method of claim 1, however fails to explicitly teach further comprising: processing the embedding of the source data with a classifier, the classifier comprising a fully connected neural network to generate a classification of the source data, the fully connected neural network including an input, an output, and a second set of parameters; wherein the fully connected neural network is configured by adjusting the second set of parameters of the fully connected neural network based, at least in part, on a machine learning algorithm.
Hardy teaches further comprising: processing the embedding of the source data with a classifier, the classifier comprising a fully connected neural network (See Fig. 4, pg. 64, top right column) to generate a classification of the source data (“Our deep learning framework for malware detection (short for DL4MD) is performed on the analysis of Windows API calls generated from the collected PE files. The system consists of two major components: feature extractor, and deep learning based classifier, as illustrated in Figure 1.” [pg. 62, §3 System architecture, ¶1; The classifier disclosed by Hardy would be performing the classification (i.e. Malware detection) of the source data.), the fully connected neural network including an input, an output, and a second set of parameters (“
    PNG
    media_image1.png
    451
    520
    media_image1.png
    Greyscale
” [pg. 64, top left column; Second set of parameters would correspond to θ = {W, b}]); wherein the fully connected neural network is configured by adjusting the second set of parameters of the fully connected neural network (“Backpropagate the error through the net and update parameter set θ = {W, b};” pg. 64, top left column; Backpropagate and update would correspond to adjusting parameters]) based, at least in part, on a machine learning algorithm (See Algorithm 1, pg. 64, top left column).
Tobiyama and Hardy are both in the same field of endeavor of malware detection using deep neural networks. Tobiyama discloses a malware detection method using trained recurrent neural networks and convolutional neural networks to classify malware processes. Hardy discloses a deep learning architecture using Auto Encoders model for malware detection. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tobiyama’s teachings with Hardy to include a fully connected neural network with a classifier to perform malware detection. One would be motivated to make this modification since deep learning architectures overcome the learning difficulty through layerwise pretraining. [Hardy, § Introduction, ¶3] 

Regarding claim 5, the combination of Tobiyama and Hardy teaches the method of claim 2, where Hardy further teaches wherein the fully connected neural network includes one or more fully connected layers (“More rigorously, with an SAE deep network with h layers, the first layer takes the input from the training dataset and is trained simply as an AutoEncoder. Then, after the kth hidden layer is obtained, its output is used as the input of the (k + 1)th hidden layer, which is trained similarly. Finally, the hth layer’s output is used as the output of the entire SAE model. In this manner, AutoEncoders can form a hierarchical stack. Figure 3 illustrates a SAEs model with h hidden layers.” [pg. 64, § 4.3 Deep learning architecture with SAEs, ¶1]).
Tobiyama and Hardy are both in the same field of endeavor of malware detection using deep neural networks. Tobiyama discloses a malware detection method using trained recurrent neural networks and convolutional neural networks to classify malware processes. Hardy discloses a deep learning architecture using Auto Encoders model for malware detection. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tobiyama’s teachings with Hardy to include a fully connected neural network with a classifier to perform malware detection. One would be motivated to make this modification since deep learning architectures overcome the learning difficulty through layerwise pretraining. [Hardy, § Introduction, ¶3] 

Regarding claim 6, the combination of Tobiyama and Hardy teaches the method of claim 2, where Tobiyama further teaches wherein the first set of parameters of the recurrent neural network are adjusted in response to training data (Then we calculate loss function by comparing yt with correct answer xt+1. After input T Operations, weights are updated by backpropagation.” [pg. 579, § C. Training RNN; Updating weights would correspond to adjusting a first set of parameters.]).
However Tobiyama fails to explicitly teach the second set of parameters of the fully connected neural network are adjusted in response to training data.
(“Backpropagate the error through the net and update parameter set θ = {W, b};” [pg. 64, top left column; Backpropagate and updating the parameter teaches a second set of parameters are adjusted]).
Tobiyama and Hardy are both in the same field of endeavor of malware detection using deep neural networks. Tobiyama discloses a malware detection method using trained recurrent neural networks and convolutional neural networks to classify malware processes. Hardy discloses a deep learning architecture using Auto Encoders model for malware detection. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tobiyama’s teachings with Hardy to include a fully connected neural network with a classifier to perform malware detection. One would be motivated to make this modification since deep learning architectures overcome the learning difficulty through layerwise pretraining. [Hardy, § Introduction, ¶3] 

Regarding claim 7, the combination of Tobiyama and Hardy teaches the method of claim 2, where Hardy further teaches wherein the classification of the source data is at least one of whether the source data is malicious, adware, or good (“The dataset obtained from Comodo Cloud Security Center contains 50,000 file samples, where 22,500 are malware, 22,500 are benign files, and 5,000 are unknown (with the analysis by the anti-malware experts of Comodo Security Lab, 2,500 of them are labeled as malware and 2,500 of them are benign). In our experiments, those 45,000 file samples are used for training, while the 5,000 unknown files are used for testing. 9,649 Windows API calls are extracted from these 50,000 file samples, so all the file samples can be represented as binary feature vectors with 9,649- dimensions (described in Section 4.1). To quantitatively validate the experimental results, we use the performance measures shown in Table II.” [pg. 65, 5.1 Experimental setup, ¶1]).
Tobiyama and Hardy are both in the same field of endeavor of malware detection using deep neural networks. Tobiyama discloses a malware detection method using trained recurrent neural networks and convolutional neural networks to classify malware processes. Hardy discloses a deep learning architecture using Auto Encoders model for malware detection. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tobiyama’s teachings with Hardy to include a fully connected neural network with a classifier to perform malware detection. One would be motivated to make this modification since deep learning architectures overcome the learning difficulty through layerwise pretraining. [Hardy, § Introduction, ¶3] 

	Regarding claim 8, the combination of Tobiyama and Hardy teaches the method of claim 2, where Hardy further teaches wherein the classifier is a gradient-boosted tree, ensemble of gradient-boosted trees, random forest, support vector machine, fully connected multilayer perceptron, a partially connected multilayer perceptron, or general linear model (“In this section, using the same dataset described in Section 5.1, we conduct a comparison between our proposed deep learning framework (DL4MD) and other shallow learning based classification methods (i.e., Artificial Neural Network (ANN), Support Vector Machine (SVM), Na¨ıve Bayes (NB), and Decision Tree (DT)) in malware detection. The results in Table IV, Figure 6 and Figure 7 show that our proposed deep learning framework (DL4MD) outperform ANN, SVM, NB, and DT in malware detection.” [pg. 65, § 5.3 Comparisons between deep learning and other shallow learning based classification methods, ¶1]).
Tobiyama and Hardy are both in the same field of endeavor of malware detection using deep neural networks. Tobiyama discloses a malware detection method using trained recurrent neural networks and convolutional neural networks to classify malware processes. Hardy discloses a deep learning architecture using Auto Encoders model for malware detection. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tobiyama’s teachings with Hardy to include a fully connected neural network with a classifier to perform malware detection. One would be motivated to make this modification since deep learning architectures overcome the learning difficulty through layerwise pretraining. [Hardy, § Introduction, ¶3] 

Regarding claim 10, Tobiyama teaches the system of claim 9 wherein the at least one non-transitory computer readable storage medium having instructions therein, which, when executed by the one or more processors, cause the one or more processors to perform actions, however fails to explicitly teach further comprising: 
processing the embedding of the source data with a fully connected neural network, the fully connected neural network including an input, an output, and a second set of parameters; wherein the fully connected neural network is configured by adjusting the second set of parameters of the fully connected neural network based, at least in part, on a machine learning algorithm.
(“Our deep learning framework for malware detection (short for DL4MD) is performed on the analysis of Windows API calls generated from the collected PE files. The system consists of two major components: feature extractor, and deep learning based classifier, as illustrated in Figure 1.” [pg. 62, §3 System architecture, ¶1]) with a fully connected neural network (See Fig. 4, pg. 64, top right column); the fully connected neural network including an input, an output, and a second set of parameters (“
    PNG
    media_image1.png
    451
    520
    media_image1.png
    Greyscale
” [pg. 64, top left column; Second set of parameters would correspond to θ = {W, b}]); wherein the fully connected neural network is configured by adjusting the second set of parameters of the fully connected neural network (“Backpropagate the error through the net and update parameter set θ = {W, b};” pg. 64, top left column; Backpropagate and update would correspond to adjusting parameters]) based, at least in part, on a machine learning algorithm (See Algorithm 1, pg. 64, top left column).
Tobiyama and Hardy are both in the same field of endeavor of malware detection using deep neural networks. Tobiyama discloses a malware detection method using trained recurrent neural networks and convolutional neural networks to classify malware [Hardy, § Introduction, ¶3] 

Regarding claim 13, the combination of Tobiyama and Hardy teaches the system of claim 10, where Hardy further teaches wherein the fully connected neural network includes one or more fully connected layers (“More rigorously, with an SAE deep network with h layers, the first layer takes the input from the training dataset and is trained simply as an AutoEncoder. Then, after the kth hidden layer is obtained, its output is used as the input of the (k + 1)th hidden layer, which is trained similarly. Finally, the hth layer’s output is used as the output of the entire SAE model. In this manner, AutoEncoders can form a hierarchical stack. Figure 3 illustrates a SAEs model with h hidden layers.” [pg. 64, § 4.3 Deep learning architecture with SAEs, ¶1]).
Tobiyama and Hardy are both in the same field of endeavor of malware detection using deep neural networks. Tobiyama discloses a malware detection method using trained recurrent neural networks and convolutional neural networks to classify malware processes. Hardy discloses a deep learning architecture using Auto Encoders model for malware detection. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tobiyama’s teachings with Hardy to include a fully [Hardy, § Introduction, ¶3] 

Regarding claim 14, the combination of Tobiyama and Hardy teaches the system of claim 10, where Tobiyama further teaches wherein the first set of parameters of the recurrent neural network are adjusted in response to training data (Then we calculate loss function by comparing yt with correct answer xt+1. After input T Operations, weights are updated by backpropagation.” [pg. 579, § C. Training RNN; Updating weights would correspond to adjusting a first set of parameters.]).
However Tobiyama fails to explicitly teach the second set of parameters of the fully connected neural network are adjusted in response to training data.
Hardy teaches the second set of parameters of the fully connected neural network are adjusted in response to training data (“Backpropagate the error through the net and update parameter set θ = {W, b};” [pg. 64, top left column; Backpropagate and updating the parameter teaches a second set of parameters are adjusted]).
Tobiyama and Hardy are both in the same field of endeavor of malware detection using deep neural networks. Tobiyama discloses a malware detection method using trained recurrent neural networks and convolutional neural networks to classify malware processes. Hardy discloses a deep learning architecture using Auto Encoders model for malware detection. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tobiyama’s teachings with Hardy to include a fully [Hardy, § Introduction, ¶3] 

Regarding claim 16, Tobiyama teaches the system of claim 15 wherein the memory having instructions stored therein, which, when executed by the one or more processors, cause the one or more processors to perform actions, however fails to explicitly teach further comprising: 
processing the embedding of the source data with a fully connected neural network, the fully connected neural network including an input, an output, and a second set of parameters; wherein the fully connected neural network is configured by adjusting the second set of parameters of the fully connected neural network based, at least in part, on a machine learning algorithm.
Hardy teaches processing the embedding of the source data (“Our deep learning framework for malware detection (short for DL4MD) is performed on the analysis of Windows API calls generated from the collected PE files. The system consists of two major components: feature extractor, and deep learning based classifier, as illustrated in Figure 1.” [pg. 62, §3 System architecture, ¶1]) with a fully connected neural network (See Fig. 4, pg. 64, top right column); the fully connected neural network including an input, an output, and a second set of parameters (“
    PNG
    media_image1.png
    451
    520
    media_image1.png
    Greyscale
” [pg. 64, top left column; Second set of parameters would correspond to θ = {W, b}]); wherein the fully connected neural network is configured by adjusting the second set of parameters of the fully connected neural network (“Backpropagate the error through the net and update parameter set θ = {W, b};” pg. 64, top left column; Backpropagate and update would correspond to adjusting parameters]) based, at least in part, on a machine learning algorithm (See Algorithm 1, pg. 64, top left column).
Tobiyama and Hardy are both in the same field of endeavor of malware detection using deep neural networks. Tobiyama discloses a malware detection method using trained recurrent neural networks and convolutional neural networks to classify malware processes. Hardy discloses a deep learning architecture using Auto Encoders model for malware detection. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tobiyama’s teachings with Hardy to include a fully connected neural network with a classifier to perform malware detection. One would be motivated to make this modification since deep learning architectures overcome the learning difficulty through layerwise pretraining. [Hardy, § Introduction, ¶3] 

claim 19, the combination of Tobiyama and Hardy teaches the system of claim 16, where Hardy further teaches wherein the fully connected neural network includes one or more fully connected layers (“More rigorously, with an SAE deep network with h layers, the first layer takes the input from the training dataset and is trained simply as an AutoEncoder. Then, after the kth hidden layer is obtained, its output is used as the input of the (k + 1)th hidden layer, which is trained similarly. Finally, the hth layer’s output is used as the output of the entire SAE model. In this manner, AutoEncoders can form a hierarchical stack. Figure 3 illustrates a SAEs model with h hidden layers.” [pg. 64, § 4.3 Deep learning architecture with SAEs, ¶1]).
Tobiyama and Hardy are both in the same field of endeavor of malware detection using deep neural networks. Tobiyama discloses a malware detection method using trained recurrent neural networks and convolutional neural networks to classify malware processes. Hardy discloses a deep learning architecture using Auto Encoders model for malware detection. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tobiyama’s teachings with Hardy to include a fully connected neural network with a classifier to perform malware detection. One would be motivated to make this modification since deep learning architectures overcome the learning difficulty through layerwise pretraining. [Hardy, § Introduction, ¶3] 

Regarding claim 20, the combination of Tobiyama and Hardy teaches the system of claim 16, where Tobiyama further teaches wherein the first set of parameters of the recurrent neural network are adjusted in response to training data (Then we calculate loss function by comparing yt with correct answer xt+1. After input T Operations, weights are updated by backpropagation.” [pg. 579, § C. Training RNN; Updating weights would correspond to adjusting a first set of parameters.]).
However Tobiyama fails to explicitly teach the second set of parameters of the fully connected neural network are adjusted in response to training data.
Hardy teaches the second set of parameters of the fully connected neural network are adjusted in response to training data (“Backpropagate the error through the net and update parameter set θ = {W, b};” [pg. 64, top left column; Backpropagate and updating the parameter teaches a second set of parameters are adjusted]).
Tobiyama and Hardy are both in the same field of endeavor of malware detection using deep neural networks. Tobiyama discloses a malware detection method using trained recurrent neural networks and convolutional neural networks to classify malware processes. Hardy discloses a deep learning architecture using Auto Encoders model for malware detection. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tobiyama’s teachings with Hardy to include a fully connected neural network with a classifier to perform malware detection. One would be motivated to make this modification since deep learning architectures overcome the learning difficulty through layerwise pretraining. [Hardy, § Introduction, ¶3] 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-6 and 8-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7, 8, 15, 18, and 20 of copending Application No. 15909372 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Application
App#15909372
Claim 1
Claims 1, 5
A method for embedding variable length source data by a processor, the method comprising: 
A method for generating a classification of variable length source data, the method comprising: 
receiving source data having a first variable length;
receiving source data having a first variable length;
extracting information from the source data to generate a sequence of extracted information having a second variable length, the second variable length based on the first variable length; and
extracting feature information from the source data to generate a sequence of extracted information having a second variable length, the second variable length based on the first variable length
processing the sequence of extracted information with a recurrent neural network to generate an embedding of the source data, the recurrent neural network including an input, an output, and a first set of parameters;
processing the sequence of extracted information with an encoder neural network to generate an embedding of the source data, the encoder neural network including an input, an output, a recurrent neural network layer, and a first set of parameters, wherein the embedding of the source data represents a transformation of the source data;
wherein the recurrent neural network is configured by adjusting the first set of parameters of the recurrent neural 


The method of claim 1, wherein the decoder neural network is configured by adjusting, using machine learning, the first set of parameters and second set of parameters, and (iii) repeating (i) and (ii) until the output of the decoder neural network approximates to within an acceptable threshold of at least one of (a) the sequence of extracted information, (b) a category associated with the source data, (c) the source data, or (d) combinations thereof.



Claim 2
Claims 1, 5
The method of claim 1, further comprising: 

processing the embedding of the source data with a classifier, the classifier comprising a fully connected neural network to generate a classification of the source data,

the fully connected neural network including an input, an output, and a second set of parameters; 

wherein the fully connected neural network is configured by adjusting the second set of parameters of the fully connected neural network based, at least in part, on a machine learning algorithm.
wherein the encoder neural network is configured by training the encoder neural network with a decoder neural network, the decoder neural network including an input for receiving the embedding of the source data and a second set of parameters, 

the decoder neural network generating an output that approximates at least one of (a) the sequence of extracted information, (b) a category associated with the source data, or (c) the source data; 

and processing at least the embedding of the source data with a classifier to generate a classification.


Claim 5:

The method of claim 1, wherein the decoder neural network is configured by (i) receiving an embedding of source data, (ii) adjusting, using machine learning, the first set of parameters and second set of parameters, and (iii) repeating (i) and (ii) until the output of the decoder neural network approximates to 


Claim 3

Claim 18
The method of claim 1, wherein extracting information from the source data comprises executing at least one of a convolution operation, a Shannon Entropy operation, a statistical operation, a wavelet transformation operation, a Fourier transformation operation, a compression operation, a disassembling operation, or a tokenization operation.
The system of claim 15, wherein extracting information from the source data comprises executing at least one of a convolution operation, a Shannon Entropy operation, a statistical operation, a wavelet transformation operation, a Fourier transformation operation, a compression operation, a disassembling operation, or a tokenization operation.
All limitations of claim 3 in the instant application are anticipated by claim 18 of the ‘372 application.
Claim 4
Claim 20
The method of claim 1, wherein the recurrent neural network includes one or more recurrent neural network layers.
The system of claim 15, wherein the decoder neural network includes at least one of one or more recurrent neural network layers or one or more fully connected layers.
All limitations of claim 4 in the instant application are anticipated by claim 20 of the ‘372 application.
Claim 5
Claim 20
The method of claim 2, wherein the fully connected neural network includes one or more fully connected layers.
The system of claim 15, wherein the decoder neural network includes at least one of one or more recurrent neural network layers or one or more fully connected layers.
All limitations of claim 5 in the instant application are anticipated by claim 20 of the ‘372 application.
Claim 6
Claim 5
The method of claim 2, wherein the first set of parameters of the recurrent neural network and the second set of parameters of the fully connected neural 



Claim 8

Claim 7
The method of claim 2, wherein the classifier is a gradient-boosted tree, ensemble of gradient-boosted trees, random forest, support vector machine, fully connected multilayer perceptron, a partially connected multilayer perceptron, or general linear model.
The method of claim 1, wherein the classifier is a gradient-boosted tree, ensemble of gradient-boosted trees, random forest, support vector machine, fully connected multilayer perceptron, a partially connected multilayer perceptron, or general linear model.
All limitations of claim 8 in the instant application are anticipated by claim 7 of the ‘372 application.
Claim 9
Claims 5, 8
A system for embedding variable length source data by a processor, the system comprising: 

one or more processors; 

and at least one non-transitory computer readable storage medium having instructions therein, which, when executed by the one or more processors, cause the one or more processors to perform actions comprising:
A system for generating a classification of variable length source data by a processor, the system comprising:

one or more processors;

and at least one non-transitory computer readable storage medium having instructions stored therein, which, when executed by the one or more processors, cause the one or more processors to perform actions comprising:
receiving source data having a first variable length;
receiving source data having a first variable length;
extracting information from the source data to generate a sequence of extracted information having a second variable length, the second variable length based on the first variable length;
extracting information from the source data to generate a sequence of extracted information having a second variable length, the second variable length based on the first variable length;
and processing the sequence of extracted information with a recurrent neural 


Claim 5:

The method of claim 1, wherein the decoder neural network is configured by (i) receiving an embedding of source data, (ii) adjusting, using machine learning, the first set of parameters and second set of parameters, and (iii) repeating (i) and (ii) until the output of the decoder neural network approximates to within an acceptable threshold of at least one of (a) the sequence of extracted information, (b) a category associated with the source data, (c) the source data, or (d) combinations thereof.
All limitations of claim 9 in the instant application are anticipated by claims 5 and 8 of the ‘372 application.
Claim 10
Claims 5, 8
The system of claim 9, wherein the at least one non-transitory computer readable storage medium having instructions therein, which, when executed by the one or more processors, cause the one or more processors to perform actions further comprising: 

processing the embedding of the source data with a fully connected neural network, 

the fully connected neural network including an input, an output, and a second set of parameters; 

wherein the fully connected neural network is configured by adjusting the second set of parameters of the fully connected neural network based, at least in part, on a machine learning algorithm.
wherein the encoder neural network is configured by training the encoder neural network with a decoder neural network,
the decoder neural network including an input for receiving the embedding of the source data and a second set of parameters,

 the decoder neural network generating an output that approximates at least one of (a) the sequence of extracted information, (b) a category associated with the source data, or (c) the source data; 

and processing at least the embedding of the source data with a classifier to generate a classification.

Claim 5:

adjusting, using machine learning, the first set of parameters and second set of parameters, and (iii) repeating (i) and (ii) until the output of the decoder neural network approximates to within an acceptable threshold of at least one of (a) the sequence of extracted information, (b) a category associated with the source data, (c) the source data, or (d) combinations thereof.


Claim 11
Claim 18
The system of claim 9, wherein extracting information from the source data comprises executing at least one of a convolution operation, a Shannon Entropy operation, a statistical operation, a wavelet transformation operation, a Fourier transformation operation, a compression operation, a disassembling operation, or a tokenization operation.
The system of claim 15, wherein extracting information from the source data comprises executing at least one of a convolution operation, a Shannon Entropy operation, a statistical operation, a wavelet transformation operation, a Fourier transformation operation, a compression operation, a disassembling operation, or a tokenization operation.
All limitations of claim 11 in the instant application are anticipated by claim 18 of the ‘372 application.
Claim 12
Claim 20
The system of claim 9, wherein the recurrent neural network includes one or more recurrent neural network layers.
The system of claim 15, wherein the decoder neural network includes at least one of one or more recurrent neural network layers or one or more fully connected layers.
All limitations of claim 12 in the instant application are anticipated by claim 20 of the ‘372 application.
Claim 13
Claim 20
The system of claim 10, wherein the fully connected neural network includes one or more fully connected layers.
The system of claim 15, wherein the decoder neural network includes at least one of one or more recurrent neural one or more fully connected layers.

Claim 14
Claim 5
The system of claim 10, wherein the first set of parameters of the recurrent neural network and the second set of parameters of the fully connected neural network are adjusted in response to training data.
The method of claim 1, wherein the decoder neural network is configured by (i) receiving an embedding of source data, (ii) adjusting, using machine learning, the first set of parameters and second set of parameters, and (iii) repeating (i) and (ii) until the output of the decoder neural network approximates to within an acceptable threshold of at least one of (a) the sequence of extracted information, (b) a category associated with the source data, (c) the source data, or (d) combinations thereof.
All limitations of claim 14 in the instant application are anticipated by claim 5 of the ‘372 application.
Claim 15
Claims 5, 15
A system for embedding source data by a processor, the source data having a first variable length, the system comprising:
A system for generating a classification of source data by a processor, the source data having a first variable length, the system comprising:
one or more processors; 
a memory having instructions stored therein, which, when executed by the one or more processors, cause the one or more processor to perform actions comprising;
one or more processors; a memory having instructions stored therein, which, when executed by the one or more processors, cause the one or more processors to perform actions comprising:
extracting information from contiguous sections of source data to generate a sequence of extracted information having a second variable length, the second variable length based on the first variable length;
extracting information from source data to generate a sequence of extracted information having a second variable length, the second variable length based on the first variable length, wherein extracting information generates one or more intermediate sequences;
and processing the sequence of extracted information with a recurrent neural network to generate an embedding of the source data, the recurrent neural network 


Claim 5:

The method of claim 1, wherein the decoder neural network is configured by (i) receiving an embedding of source data, (ii) adjusting, using machine learning, the first set of parameters and second set of parameters, and (iii) repeating (i) and (ii) until the output of the decoder neural network approximates to within an acceptable threshold of at least one of (a) the sequence of extracted information, (b) a category associated with the source data, (c) the source data, or (d) combinations thereof.
All limitations of claim 15 in the instant application are anticipated by claims 5 and 15 of the ‘372 application.
Claim 16
Claims 5, 15
The system of claim 15, wherein the memory having instructions stored therein, which, when executed by the one or more processors, cause the one or more processors to perform actions further comprising:

processing the embedding of the source data with a fully connected neural network,

the fully connected neural network including an input, an output, and a second set of parameters; 

wherein the fully connected neural network is configured by adjusting the second set of parameters of the fully connected neural network based, at least in part, on a machine learning algorithm.
wherein the encoder neural network is configured by training the encoder neural network with a decoder neural network, the decoder neural network including an input for receiving the embedding of the source data and a second set of parameters,

the decoder neural network generating an output that approximates at least one of (a) the sequence of extracted information, (b) at least one of the one or more intermediate sequences, (c) a category associated with the source data, or (d) the source data; 

and processing at least the embedding of the source data with a classifier to generate a classification.

Claim 5:

The method of claim 1, wherein the decoder neural network is configured by (i) receiving an embedding of source adjusting, using machine learning, the first set of parameters and second set of parameters, and (iii) repeating (i) and (ii) until the output of the decoder neural network approximates to within an acceptable threshold of at least one of (a) the sequence of extracted information, (b) a category associated with the source data, (c) the source data, or (d) combinations thereof.

Claim 17
Claim 18
The system of claim 15, wherein extracting information from the contiguous sections of source data comprises executing at least one of a convolution operation, a Shannon Entropy operation, a statistical operation, a wavelet transformation operation, a Fourier transformation operation, a compression operation, a disassembling operation, or a tokenization operation.
The system of claim 15, wherein extracting information from the source data comprises executing at least one of a convolution operation, a Shannon Entropy operation, a statistical operation, a wavelet transformation operation, a Fourier transformation operation, a compression operation, a disassembling operation, or a tokenization operation.
All limitations of claim 17 in the instant application are anticipated by claim 18 of the ‘372 application.
Claim 18
Claim 20
The system of claim 15, wherein the recurrent neural network includes one or more recurrent neural network layers.
wherein the decoder neural network includes at least one of one or more recurrent neural network layers or one or more fully connected layers.
All limitations of claim 18 in the instant application are anticipated by claim 20 of the ‘372 application.
Claim 19
Claim 20
The system of claim 16, wherein the fully connected neural network includes one or more fully connected layers.
wherein the decoder neural network includes at least one of one or more recurrent neural network layers or one or more fully connected layers.
All limitations of claim 19 in the instant application are anticipated by claim 20 of the ‘372 application.
Claim 20
Claim 5

The method of claim 1, wherein the decoder neural network is configured by (i) receiving an embedding of source data, (ii) adjusting, using machine learning, the first set of parameters and second set of parameters, and (iii) repeating (i) and (ii) until the output of the decoder neural network approximates to within an acceptable threshold of at least one of (a) the sequence of extracted information, (b) a category associated with the source data, (c) the source data, or (d) combinations thereof.
All limitations of claim 20 in the instant application are anticipated by claim 5 of the ‘372 application.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Saxe et al. (eXpose: A Character-Level Convolutional Neural Network with Embeddings For Detecting Malicious URLs, File Paths and Registry Keys) teaches using character embedding into a fixed length feature vector and classification using a dense neural network. Davis et al. (US 9705904 B1) discloses a RNN in series with CNN to classify input data as benign or malware.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H HOANG whose telephone number is (571)272-8491.  The examiner can normally be reached on Mon-Fri 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.H.H./Examiner, Art Unit 2122                                                                                                                                                                                                        

/ERIC NILSSON/Primary Examiner, Art Unit 2122